DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, regarding the 35 USC 103 rejections to claims 1-18, have been considered but are moot as the amendment required the examiner to find a new reference, as shown below. 
Applicant's arguments regarding the use of In re Antoine have been fully considered but they are not persuasive.
The amendment required a new Rozman reference to be used. Paragraph 0025 of the new Rozman reference recites “Only two harmonic compensators are shown in FIG. 2, although more could be added to eliminate further harmonics created at DC link 28.” As 6n±1, is an integer, it is included in the teaching of “further harmonics”.  In light of this, In re Antoine is correctly applied in the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (“Said”; 2011/0050184), in view of Najmabdi (US 2019/0184837), Rozman et al. (“Rozman”; US 2007/0216343) and Bo et al. (“Bo”; US 2011/0175354).
Regarding claim 1: Said discloses a system for electric power generation, the system comprising: 
a permanent magnet generator (PMG) (14, via 26); 
a rectification stage (18) operably coupled to the PMG; 
a position sensor coupled to the PMG (paragraph 0003); 
a controller (22) operably coupled to the rectification stage, wherein the controller further comprises: 
a voltage regulator (51) configured to receive a voltage reference (Vref) and an output voltage (Vo) of the system; 
a current regulator (50) in communication with the voltage regulator (as shown in Fig. 1A); 
Said does not explicitly disclose the PMG is a 6-phase PMG comprising a first set of windings and a second set of windings, wherein an output of the second set of windings is phase shifted 30 degrees from an output of the first set of windings and the rectification stage comprises a first active rectifier and a second active rectifier, wherein the second active rectifier is phase shifted 180 degrees from the first active rectifier to 
However, Najmabdi discloses the generator is a 6-phase generator comprising a first set of windings (40) and a second set of windings (42), wherein an output of the second set of windings is phase shifted from an output of the first set of windings (inherent).
While Najmabdi does not explicitly disclose wherein an output of the second set of windings is phase shifted 30 degrees from an output of the first set of windings, it has been held that it has been held that discovering an optimum value of a result In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
And, Najmabdi discloses the rectification stage comprises a first active rectifier (52) and a second active rectifier (50), wherein the second active rectifier is phase shifted 180 degrees from the first active rectifier (as they oppose one another) to reduce voltage ripple on a DC bus, 
and a load (32), wherein the load is driven by an output of the first active rectifier and an output of the second active rectifier (as shown in Fig. 1). 
And, Rozman discloses a selection harmonic compensator (Fig. 2) comprising a current harmonic selector (54, 56), wherein the current harmonic selector is configured to receive a signal at a multiplier (54), wherein the received signal is provided directly to a Sin component and a Cos component from the multiplier (via 56) and to produce a compensation signal for a selected harmonic using the Sin component and the Cos component (paragraph 0020),
the compensation signal is provided to the first summer (70) and a second summer (72) are aggregated, respectively, for a plurality of harmonic selectors (32, 34) to produce an aggregated first component and second component, respectively, and provide the aggregated first component and second component to an input of a pulse width modulation [PWM] module (40).
And, Bo discloses the compensation signal (output from 141) includes a first alpha component (i_alpha*) and a second beta component (i_beta*) that are provided to a first summer (108) and a second summer (also 108).
In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). Therefore, since Rozman discloses compensating for n harmonics, the skilled artisan would have found it obvious at the time of the effective filing date of the invention to compensate for the 6n±1 harmonics in order to provide a more robust control. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Said to include the PMG of Said to have six phases and two outputs, as disclosed by Najmabdi, in order to provide output to two rectifiers and to modify Said to include the selective harmonic compensator of Rozman in order to cancel or reduce the harmonics of the DC bus voltage ripple (paragraph 0020), and to include the alpha and beta components of Bo as it is well known in the art to carry control out in the alpha beta reference frame.
Regarding claim 2: Said discloses an output of the rectification stage is coupled to a filtering stage (16, L1-L6; paragraph 0013).
Regarding claim 5: Said discloses a rectification stage but does not explicitly disclose the first active rectifier and the second active rectifier are configured to operate in an interleaved manner. 
However, Najmabdi discloses the first active rectifier and the second active rectifier are configured to operate in an interleaved manner (paragraph 0012).

	Regarding claim 7: Said discloses a PWM signal (via 73) configured to control the rectification stage based on voltage reference signals from a direct-quadrature to three-phase (dq-to-abc) transformation (via 72).
Regarding claim 8: Said discloses the PWM signal is configured to control the rectification stage based on proportional integrals (via 68) of current errors (via 60) of the rectification stage.
Regarding claim 9: Said discloses the voltage regulator is configured to provide direct quadrature (d-q) components of a reference current (IdR, IqR) to the current regulator (via 60 and 54).
Regarding claim 10: Said discloses a d component of the d-q components of the current reference  is set to 0 (since the IdR signal into 60 doesn’t come from anywhere, akin to the signal provided to 312B in the instant application).
Regarding claim 11: Said discloses a q component of the d-q components of the current reference is based at least in part on a power reference, PMG speed, and torque reference (paragraph 0020).
Regarding claim 12: Said discloses an output of the system, but does not explicitly disclose the selective harmonic compensator is configured to select a harmonic component to cancel from the output of the system.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Said to include the selective harmonic compensator of Rozman in order to cancel or reduce the harmonics of the DC bus voltage ripple (paragraph 0026).
Regarding claim 13: Said discloses an output of the system, but does not explicitly disclose the selective harmonic compensator comprises a plurality of current harmonic selectors configured to cancel a plurality of harmonics from the DC bus.
However, Rozman discloses the selective harmonic compensator comprises a plurality of current harmonic selectors configured to cancel a plurality of harmonics from the DC bus (32, 34; paragraph 0026).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Said to include the selective harmonic compensator of Rozman in order to cancel or reduce the harmonics of the DC bus voltage ripple (paragraph 0026).
Regarding claim 14: Said discloses an output of the system, but does not explicitly disclose the selective harmonic compensator comprises a summer configured to sum each component of a compensation signal from the plurality of current harmonic selectors.
However, Rozman discloses the selective harmonic compensator comprises a summer (52) configured to sum each component of a compensation signal from the plurality of current harmonic selectors.

Regarding claim 15: Said disclsoes a method comprising: 
generating output power (V(A), V(B), V(C)) using a permanent magnet generator (PMG) (14, via 26); 
determining an error (via 54) by a voltage sensor (Vo, via 51) and a current sensor (IA, IB, IC, via 52) coupled to the PMG.
Said does not explicitly disclose the PMG is a 6-phase PMG comprising a first set of windings and a second set of windings, wherein an output of the second set of windings is phase shifted 30 degrees from an output of the first set of windings and the rectification stage comprises a first active rectifier and a second active rectifier, 
wherein the second active rectifier is phase shifted 180 degrees from the first active rectifier to reduce voltage ripple on a DC bus and a load, wherein the load is driven by an output of the first active rectifier and an output of the second active rectifier;
selecting a harmonic to cancel from the output power generating a compensation signal based on the harmonic; 
generating a compensation signal based on the harmonic, wherein the compensation signal includes a first alpha component and a second beta component that are provided to a first summer and a second summer, respectively, wherein the first alpha component and the second beta component provided to the first summer and a 
However, Najmabdi discloses the generator is a 6-phase generator comprising a first set of windings (40) and a second set of windings (42), wherein an output of the second set of windings is phase shifted from an output of the first set of windings (inherent).
While Najmabdi does not explicitly disclose wherein an output of the second set of windings is phase shifted 30 degrees from an output of the first set of windings, it has been held that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
And, Najmabdi discloses the rectification stage comprises a first active rectifier (52) and a second active rectifier (50), wherein the second active rectifier is phase shifted 180 degrees from the first active rectifier (as they oppose one another) to reduce voltage ripple on a DC bus, 

And, Rozman discloses selecting a harmonic (via 32, Fig. 2) to cancel from the output power based at least in part on the error (via 54);  
generating a compensation signal based on the harmonic (via 32), wherein the compensation signal is provided to the first summer (70) and a second summer (72) are aggregated, respectively, for a plurality of harmonic selectors (32, 34) to produce an aggregated first component and second component, respectively, and provide the aggregated first component and second component to an input of a pulse width modulation [PWM] module (40);
wherein each of the plurality of harmonic selectors are configured to receive a signal from a multiplier (54), wherein the received signal is provided directly to a Sin component and a Cos component from the multiplier, wherein the compensation signal is based on the Sin component and the Cos component (as shown in Fig. 2); and
canceling the harmonic from the output power (paragraph 0019).
And, Bo discloses the compensation signal (output from 141) includes a first alpha component (i_alpha*) and a second beta component (i_beta*) that are provided to a first summer (108) and a second summer (also 108).
Further, while Said, Rozman and Bo do not explicitly disclose the selective harmonic compensator is configured to filter a selected harmonic on the order of 6n±1,it has been held that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). Therefore, since Rozman discloses compensating for n harmonics, the 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Said to include the PMG of Said to have six phases and two outputs, as disclosed by Najmabdi, in order to provide output to two rectifiers and to modify Said to include the selective harmonic compensator of Rozman in order to cancel or reduce the harmonics of the DC bus voltage ripple (paragraph 0026), and to include the alpha and beta components of Bo as it is well known in the art to carry control out in the alpha beta reference frame.
Regarding claim 16: Said discloses controlling a pulse width modulation scheme (via 73) of a rectification stage (18) based an output of a dq-to-abc transformation (via 72).
Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Najmabdi, Said, Rozman, and Bo as applied to claims 1 and 15 above, and further in view of Yamashita et al. (“Yamashita”; US 2013/0106368).
Regarding claim 6: Said discloses a PWM (via 73) configured to control the rectification stage based on compensation signals (via 68), but does not explicitly disclose a PWM configured to control the rectification stage based on alpha-beta components of a voltage reference signal.
However, Yamashita discloses a PWM (via 23) configured to control the rectification stage (13) based on alpha-beta components (provided to 22) of a voltage reference signal (Vd*, Vq*). 

Regarding claim 17: Said discloses controlling a pulse width modulation scheme of a rectification stage, but does not explicitly disclose controlling a pulse width modulation scheme of a rectification stage based an output of a dq-to-aB transformation.
However, Yamashita discloses controlling a pulse width modulation scheme of a rectification stage based an output of a dq-to-aB transformation (via 21).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the alpha-beta signal of Yamashita in order to make the control more robust.
Regarding claim 18: Said discloses combining the output of a dq signal with a compensation signal (via 70), but does not explicitly disclose a dq-to-aB transformation signal and the compensation signal generated for the selected harmonic.
However, Yamashita disclose a dq-to-aB transformation signal (via 21).
And, Rozman discloses the compensation signal generated for the selected harmonic (via 32, paragraph 0026). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the alpha-beta signal of Yamashita in order to make the control more robust and to modify the system of Said to include the selective harmonic compensator of Rozman in order to cancel or reduce the harmonics of the DC bus voltage ripple (paragraph 0026).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN GUGGER/           Primary Examiner, Art Unit 2832